Citation Nr: 1760329	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-63 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1998 to March 1999, January 2003 to May 2004 and August 2004 to July 2005, with service in Iraq earing the Purple Heart Medal and the Army Commendation Medal with Combat Distinguishing "V" Device.  The Veteran also had additional periods of service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in July 2017.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease, an initial rating in excess of 20 percent for right lower extremity radiculopathy and an initial rating in excess of 10 percent for left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to at least moderate incomplete paralysis of the sciatic nerve.

2.  The Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to at least mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

2.  The criteria for an initial 10 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher rating for his low back disability, diagnosed as lumbar spine degenerative disc disease, currently rated as 10 percent disabling pursuant to DC 5242.  This diagnostic code directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243.  There are currently no separate ratings in effect for radiculopathy or any other associated neurologic impairment.  

VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The January 2016 VA examiner noted that the Veteran had moderate intermittent pain and numbness in the right lower extremity and mild intermittent pain and numbness in the left lower extremity due to radiculopathy.  The examiner's findings support a rating of 20 percent for right lower extremity radiculopathy and 10 percent for left lower extremity radiculopathy throughout the appeal period.  See 38 C.F.R. § 4.124a, DC 8520.    



ORDER

An initial rating of at least 20 percent for right lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of VA monetary benefits.

An initial rating of at least 10 percent for left lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

Remand is necessary to provide the Veteran with a new VA examination addressing his lumbar spine degenerative disc disease and lower extremity radiculopathies.  The Veteran testified before the Board that his low back disability has worsened since the January 2016 VA examination.  See July 2017 Hr'g Tr. at 8, 12.  As such, a new examination is necessary.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board notes that during the hearing the Veteran testified that he has erectile dysfunction and possible bowel dysfunction that may be related to his low back disability.  These issues should be addressed in the VA examination.

Since the Veteran's most recent examination, the U.S. Court of Appeals for Veteran's Claims (the Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Sharp at 35.  In light of these decisions, the Board finds that a new VA examination should be provided addressing the Veteran's lumbar spine degenerative disc disease.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and ask the Veteran to provide an authorization to obtain any private medical records he would like considered in connection with the appeal.

2.  Then schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his lumbar spine degenerative disc disease and bilateral lower extremity radiculopathies.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present, as well as any associated neurologic problems, including bowel incontinence and erectile dysfunction.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


